  6:18-cv-00399-JHP-SPS Document 34 Filed in ED/OK on 01/30/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                           OFFICE OF THE CLERK
                      EASTERN DISTRICT OF OKLAHOMA
                               P.O. Box 607
                      Muskogee, Oklahoma 74402-0607

Patrick Keaney                                                 TELEPHONE
    Clerk                                                    (918) 684-7920




                                    January 30, 2020

Antonio D. Hooks 472399
Davis Correctional Facility
6888 E. 133rd Road
Holdenville, OK 74848

      CIV-18-399-JHP-SPS

Dear Mr. Hooks,

    At the direction of the Court, I am responding to your letter received on
January 30, 2020. As shown on the enclosed docket sheet, Defendant
Yandelle is the only remaining defendant in this action. Defendant Justin
Glaspy was dismissed without prejudice from this action on May 14, 2019,
for your failure to properly serve him pursuant to Rule 4(m) of the Federal
Rules of Civil Procedure. On October 28, 2019, Defendant Hill also was
dismissed without prejudice because he was not properly served. The
Oklahoma Department of Corrections has never been a defendant in this
case.



                                    Sincerely,

                                    Patrick Keaney
                                    Court Clerk

                                    By: s/agreen
                                        Deputy Clerk
